G-IDEON, J.
(concurring in the order denying petition for rehearing). Every argument found in the petition for a rehearing was contained in the original briefs of counsel and considered by the court at the time the majority and dissenting opinions were handed down. So long, therefore, as a majority of the court are of the opinion that the Legislature, by section 5058, quoted in the opinion, intended to make the ex parte statements of the attending physician prima facie evidence not only of the disease that resulted in death, but also of the contributory causes which produced the disease, I can see no reason for granting a rehearing.
I fully concur that the statute “requiring death certificates comes squarely within the police power of the state.” The police power is reserved for the protection of the public, not to determine private rights. As stated in my former opinion, no case is cited that holds such statements, respecting the cause which produced the disease as found in the death certificate in this ease, admissible in evidence.